16-3620-bk
Bais Din v. Congregation Birchos Yosef
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New
York, on the 1st day of November, two thousand seventeen.

Present: ROBERT A. KATZMANN,
                     Chief Judge,
         RAYMOND J. LOHIER, JR.,
         CHRISTOPHER F. DRONEY,
                     Circuit Judges.
________________________________________________

In re: CONGREGATION BIRCHOS YOSEF

                  Debtor,
________________________________________________
BAIS DIN OF MECHON L’HOYROA,

                     Appellant,
              v.                                                 No. 16-3620-bk

CONGREGATION BIRCHOS YOSEF,

                  Debtor-Appellee.
________________________________________________

FOR APPELLANT:                    Y. DAVID SCHARF (Joseph T. Moldovan, on the brief),
                                  Morrison Cohen LLP, New York, NY.

FOR DEBTOR-APPELLEE:       MICHAEL LEVINE, Levine & Associates, P.C., Scarsdale, NY.
________________________________________________

                                               1
       Appeal from the judgment of the United States District Court for the Southern District of

New York (Seibel, J.).

       ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Bais Din of Mechon L’Hoyroa (“the Bais Din”) appeals from a judgment of

the Southern District of New York (Seibel, J.) entered October 20, 2016, dismissing the Bais

Din’s appeal from a bankruptcy court order enforcing the Bankruptcy Code’s automatic stay, 11

U.S.C. § 362(a). We assume the parties’ familiarity with the underlying facts, the history of the

case, and the issues on appeal.

       The bankruptcy court’s order declared that certain defendants in adversary proceedings

brought by Congregation Birchos Yosef had violated the automatic stay by initiating proceedings

in the Bais Din, a rabbinical court, after the automatic stay went into effect, and it held those

defendants in contempt. The bankruptcy court further ordered that decrees issued by the Bais Din

in furtherance of those rabbinical proceedings, which violated the stay, were void ab initio and of

no force or effect. The Bais Din, which was not a party in the adversary proceeding, appealed the

bankruptcy court’s order to the district court, arguing that the order violated the Free Exercise

Clause and the Religious Freedom Restoration Act. Following supplemental briefing on the

question of standing, the district court dismissed the appeal for lack of jurisdiction, finding that

the Bais Din did not have standing to appeal the bankruptcy court’s order. This appeal followed.

       “When reviewing [a] dismissal . . . for lack of subject matter jurisdiction, we review

factual findings for clear error and legal conclusions de novo . . . .” Liranzo v. United States, 690
F.3d 78, 84 (2d Cir. 2012). The Bais Din, as the party invoking federal jurisdiction, bears the

burden of establishing standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).



                                                  2
        Although “[t]he current Bankruptcy Code prescribes no limits on standing beyond those

implicit in Article III of the United States Constitution[,] . . . . this Court and others have

‘adopted the general rule, loosely modeled on the former Bankruptcy Act, that in order to have

standing to appeal from a bankruptcy court ruling, an appellant must be “a person aggrieved”—a

person “directly and adversely affected pecuniarily” by the challenged order of the bankruptcy

court.’” DISH Network Corp. v. DBSD N. Am., Inc. (In re DBSD N. Am., Inc.), 634 F.3d 79, 88–

89 (2d Cir. 2011) (quoting Int’l Trade Admin. v. Rensselaer Polytechnic Inst., 936 F.2d 744, 747

(2d Cir. 1991)). This standard “reflect[s] the understandable concern that if appellate standing is

not limited, bankruptcy litigation will become mired in endless appeals brought by the myriad of

parties who are indirectly affected by every bankruptcy court order.” Kane v. Johns-Manville

Corp., 843 F.2d 636, 642 (2d Cir. 1988).

        As the district court correctly concluded, the Bais Din failed to demonstrate that it

suffered a pecuniary harm. Quite the opposite, the Bais Din did not even allege a pecuniary harm

before the district court, claiming instead that the automatic stay inhibited the free exercise of

religion by “preventing the Bais Din from issuing notices to or against” individuals who violate

Jewish law’s prohibition on initiating proceedings in secular courts without prior permission

from a rabbinical court. Whatever the merits of that claim, it does not reflect a pecuniary injury.

Moreover, to the extent that the Bais Din seeks to vindicate a non-pecuniary injury, nothing in

this or the district court’s opinion prevents it from filing a civil action.

        The Bais Din’s alternative theories of standing were not raised before the district court,

and so they have been forfeited. Bogle-Assegai v. Connecticut, 470 F.3d 498, 504 (2d Cir. 2006)

(“[I]t is a well-established general rule that an appellate court will not consider an issue raised for

the first time on appeal.” (alteration in original) (citation omitted)).



                                                    3
       Accordingly, we AFFIRM the district court’s dismissal of the Bais Din’s appeal for lack

of standing without considering the merits of the Bais Din’s underlying claims.



                                                    FOR THE COURT:
                                                    Catherine O=Hagan Wolfe, Clerk




                                                4